BAUM, Senior Judge
(dissenting):
The three expert witnesses who testified in this case, two for the defense and one for the Government, while not in agreement on the exact nature of appellant’s mental condition, did agree unanimously that appellant was suffering from a mental disease or defect at the time of the offense. They disagreed, however, as to the effect of his condition. The Government witness was of the opinion that appellant did not lack the substantial capacity to appreciate the criminality of his conduct or to conform his conduct to the requirements of the law. On the other hand, the defense witnesses believed appellant lacked both the capacity to appreciate the criminality of his conduct and to conform his conduct to the requirements of the law. The conclusions of the defense witnesses were based in large part on objective tests that the Government witness failed to administer when examining appellant and formulating his opinions. After weighing all this evidence, I am not convinced beyond a reasonable doubt that the appellant was mentally responsible at the time of the offense. Accordingly, I would reverse.